Baird, J.,
concurring in part and dissenting in part.
I respectfully dissent from that portion of the majority opinion that determines that the School Voucher Program must be stricken from Am.Sub.H.B. No. 117 because it violates the one-subject rule.
The one-subject rule “was incorporated into the constitution, for the purpose of making it a permanent rule of the houses, and to operate only upon bills in their progress through the general assembly. It is directory only, and the supervision of its observance must be left to the general assembly.” Pim v. Nicholson (1856), 6 Ohio St. 176, paragraph one of the syllabus. The one-subject rule is not applicable to Acts. Id. at 180. It “was imposed to facilitate orderly legislative procedure, not to hamper or impede it.” (Emphasis sic.) State ex rel. Dix v. Celeste (1984), 11 Ohio St.3d 141, 143, 11 OBR 436, 438, 464 N.E.2d 153, 156.
The majority acknowledges that the one-subject rule is directory but not mandatory but deviates from nearly one hundred fifty years of precedent as to the import of the terms “directory” and “mandatory.” A legislative action taken in violation of a mandatory constitutional provision renders the enactment void, while violation of a directory provision does not. See State ex rel. Atty. Gen. v. Covington (1876), 29 Ohio St. 102,117.
This court recently observed the distinction between “directory” and “mandatory,” and refused to render void a judicial decision made in violation of a procedural statutory provision it deemed directory. In re Davis (1999), 84 Ohio *20St.3d 520, 705 N.E.2d 1219. The statute at issue required a juvenile court to enter judgment within seven days of a dispositional hearing. The judgment at issue was entered seventeen months after the hearing. This court determined that the remedy for violation of the directory statute was enforcement of its provisions through a writ of procedendo, rather than nullification of the order. Id. at 523, 705 N.E.2d at 1222.
Today’s majority ruling establishes that the sort of deference accorded by this court to judicial tribunals that fail to follow directory procedural guidelines is not necessarily available to the General Assembly. It has concluded that the School Voucher Program is unconstitutional merely because Am.Sub.H.B. No. 117 contained unrelated subjects. This, according to the majority, “suggests” logrolling by members of the General Assembly, although the record is devoid of any evidence of logrolling. There is no evidence to suggest that senators or representatives were unaware that the School Voucher Program was a part of Am.Sub. H.B. No. 117 when they voted, no evidence that someone surreptitiously attached the School Voucher Program as a rider to the bill on the eve of the vote, and no evidence of fraud or conspiracy by and among members of the General Assembly relative to passage of the bill or any of its components.
As a result of today’s majority- opinion, there are now, in effect, three categories of constitutional provisions governing the General Assembly: “directory,” “mandatory,” and “directory but void if determined by a court to contain more than one subject.” The majority relies on Dix v. Celeste to support its reasoning but ignores the Dix syllabus law, which requires that a bill be “a manifestly gross and fraudulent violation” of the one-subject rule before it will be invalidated on constitutional grounds. Accord Beagle v. Walden (1997), 78 Ohio St.3d 59, 62, 676 N.E.2d 506, 507. The requirement that a bill be a manifestly gross and fraudulent violation of the one-subject rule, when read together with earlier decisions of this court, suggests a two-part inquiry when analyzing whether a bill must be stricken as violative of the one-subject rule. The first step is what the majority today views as the only step: whether the bill contained a “blatant disunity between topics.” The second step is whether evidence shows that passage of the bill was “a manifestly gross and fraudulent violation” of the one-subject rule. Dix, 11 Ohio St.3d 141, 11 OBR 436, 464 N.E.2d 153, at the syllabus. By eliminating this second step, the majority has-apparently concluded that violation of the one-subject rule will be determined solely by the numbers. If two subjects can be discerned, even within the context of an appropriations bill that is by its nature a multi-subject bill, a portion of the bill may be challenged, and proclaimed void, even years after it has been enacted and implemented. Plaintiffs need not plead fraud, with or without particularity, and they need not prove fraud, in order to have a statute stricken. Moreover, because the majority has opted to strike only a portion of Am.Sub.H.B. No. 117, and not the bill itself, *21multiple litigants can require this court to repeat today’s exercise, again and again, until all but one subject remains.
By today’s majority ruling, Ohio’s judicial branch of government has intruded on its legislative branch on the basis of an inference of logrolling (in the absence of evidence of logrolling) and has invalidated an otherwise constitutional law on the basis of a technical procedural infraction. At one time, such intrusions by one branch of a government into the business of another were taken only with extreme caution and only to protect great public or private constitutional interests. The United States Supreme Court, for example, was willing to intrude upon the executive branch of the United States government by creation of the exclusionary rule only because, not to do so, would have rendered the Fourth Amendment’s protection against illegal searches and seizures to be of no value. Weeks v. United States (1914), 232 U.S. 383, 393, 34 S.Ct. 341, 344, 58 L.Ed. 652, 656.
When this court held in Dix that the one-subject rule was “merely directory,” it stated that, rather than “disparag[ing] the constitutional provision[,]” it had “simply accorded appropriate respect to the General Assembly, a coordinate branch of the state government.” Dix, 11 Ohio St.3d at 144, 11 OBR at 439, 464 N.E.2d at 157. The salutary effect of such reasoning is the disentanglement of the courts from the procedural business of the legislature, reserving to the citizens the oversight of the legislature without unnecessary judicial intrusion.
W. Young, J., concurs in the foregoing opinion.
*22APPENDIX A
CLEVELAND PLAIN DEALER
February 8, 1998
[[Image here]]